Appeal, insofar as taken from that portion of the Appellate Division order that denied appellant’s motion for poor person relief and dismissed the appeal from the Supreme Court order denying appellant’s motion for reargument or renewal, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.